                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE



FAMILY INADA Co., Ltd.,



                        Plaintiff,

                                                   Civil Action No. 19-925-CFC
                        v.

PIUS DISTRIBUTORS LLC, D.B.A INADA
USA, D.B.A. FURNITURE FOR LIFE


                        Defendant.



Daniel M. Silver, MCCARTER & ENGLISH, LLP, Wilmington, Delaware; Keith
Toms, MCARTER & ENGLISH, LLP, Boston, Massachusetts; Aya Cieslak-
Tochigi, MCARTER & ENGLISH, LLP, New York, New York

           Counsel for Plaintiff

Robert A. Penza, POLSINELLI PC, Wilmington, Delaware; Christina B. Vavala,
POLSINELLI PC, Wilmington, Delaware; John R. Posthumus, POLSINELLI PC,
Denver, Colorado

           Counsel for Defendant



                        MEMORANDUM OPINION

October 18, 2019
Wilmington, Delaware
                                              UNITED STATES DISTRICT JUDGE

      Before me is Plaintiff Family Inada Co., Ltd.'s motion for a preliminary

injunction. Family Inada seeks to enjoin Defendant FIUS Distributors LLC from

using the DREAMWA VE trademark, ~ logo, DREAMWA VE.com webpage

and domain name, and related marks (collectively, the "DREAMWAVE mark") to

sell massage chairs. Family Inada and FIUS each claim ownership of the

DREAMWA VE mark.

      The parties agree that Covertech Fabricating, Inc. v. TVM Building

Products, Inc., 855 F.3d 163 (3d Cir. 2017) provides the correct legal rule for

deciding who owns the DREAMWA VE mark. Applying the Covertech test to the

facts adduced at a preliminary injunction hearing held on October 1, 2019, I find

that Family Inada has a reasonable probability of succeeding in proving at trial that

it owns the DREAMWA VE mark. I also find that Family Inada will suffer

irreparable harm if it is not granted a preliminary injunction. Finally, I find, and

FIUS does not dispute, that the equitable and public policy factors courts consider

when deciding the merits of a preliminary injunction motion weigh in Family

Inada's favor. Accordingly, I will grant Family Inada's motion for a preliminary

injunction.
I.    BACKGROUND

      Family Inada, founded and headed by its president, Nichimu Inada, is a

Japanese company that manufactures high-end massage chairs for sale in numerous

countries, including the United States. FIUS was Family Inada's exclusive

distributor of chairs in the United States from 2008 to 2018. Preliminary

Injunction Hrg. Tr. at 115-16 (October 1, 2019). From its inception, FIUS

presented itself as an extension of Family Inada. Tr. at 127-28. The acronym

FIUS stands for "Family Inada United States," and FIUS often did business under

the name Inada or Inada USA. Tr. at 33, 127-28. For a time FIUS even had an

"Inada" sign on the front of its building. Tr. at 142. For its part, Family Inada was

more than happy to allow FIUS to use Family lnada's name and iconography,

because Family Inada believed "FIUS was a great partner ... [and] one that was

vecy trustworthy." Tr. at 33. The trust Family Inada and FIUS had in each other

was sufficiently great that the parties operated without a written agreement to

govern their relationship. See tr. at 183.

      In 2007 Family Inada began to sell the "SOGNO" massage chair in Japan.

Tr. at 31. The following year, Family Inada worked with FIUS to bring the

SOGNO chair to the United States. Tr. at 31. At FIUS's suggestion, Family Inada

marked the SOGNO chairs that were distributed in the United States as "the

SOGNO DREAMWAVE." Tr. 31-32. "Sogno" is Italian for "dream" and the


                                             2
chair had a wave-like movement setting. Tr. at 31-32. FIUS's CEO Clifford

Levin believed-and persuaded Family Inada-that "DREAMWAVE" would

resonate with American consumers much better than "SOGNO" would. Tr. at 41.

      In late 2013, Family Inada, with input from FIUS, began to develop a

"DREAMWAVE 2.0" chair. Tr. at 106. When Family Inada launched the

new-and-improved chair in 2014, it dispensed with "SOGNO" and marked the

chairs "DREAMWAVE." Tr. at 106.

      Just before the launch of the DREAMWA VE 2.0, Levin and Inada met in

Japan. Tr. at 160, 173-74. Levin suggested at the meeting that someone should

register the DREAMWA VE mark in the United States. Tr. at 160. Inada believed

that the DREAMWA VE mark belonged to Family Inada "as a matter of course," as

Family Inada had, as of 2013, been making chairs with the DREAMWAVE mark

for five years for distribution in the United States and other countries. D.I. 45, ,r4.

He therefore expressed no interest in seeking formal registration of the mark in the

United States. Tr. at 161. Levin was "shocked" by Inada's seeming lack of

interest, tr. at 161, and decided that he would have FIUS apply for registration of

the DREAMWA VE mark with the United States Patent & Trademark Office

(USPTO). Without telling Family Inada, FIUS filed for and obtained in 2014

registration of the mark from the USPTO. Tr. at 162; D.I. 31-1, Ex. 1.




                                           3
      In 2015, Family Inada's legal department learned that FIUS had registered

the DREAMWAVE mark with the USPTO. Tr. at 79. In 2016, Family Inada sent

to all its distributors, including FIUS, an "Agreement of Intellectual Property

Rights." D.I. 31-1, Ex. 2; D.I. 44, 15. The agreement provided that "[w]ith regard

to a mark that is marked onto [a] product made or developed by [Family Inada],

Distributor may file the trademark application or may register the trademark

thereof ... at its costs and expenses." D.I. 31-1, Ex. 2 at 1-2. The agreement

obligated the Distributor to assign to Family Inada upon termination of the

Distributor's relationship with Family Inada, any trademark filed or registered by

the Distributor pursuant to the agreement. Id. at 2. With respect to trademarks

already registered by the Distributor, the agreement provided that the "detailed

items and conditions for the license [of such marks] shall be separately discussed

and determined between the parties hereto." Id.

      Levin received the Agreement of Intellectual Property Rights by email in

January 2016 from Masura Hanada, an Assistant Manager with Family Inada. D.I.

31-1, Ex. 3 at 4-5. Hanada reported directly to Inada and was responsible for

Family Inada's dealings with its distributors throughout the world. Tr. 29.

      Rather than reply to Hanada's email, Levin forwarded it to Masaki Kagano,

a consultant employed at the time by Family Inada to act as "an intermediary,"

translator, and interpreter, in Family Inada's dealings with FIUS. Tr. at 86. In


                                          4
truth, Kagano acted as FIUS's double agent, not Family Inada's intermediary.

Unbeknownst to Family Inada, FIUS paid Kagano $60,000 in 2015, $60,000 in

2016, and $200,000 in 2017, tr. 162; and it is clear from Kagano's written

communications with Levin that the two men had been plotting before 2016 to start

their own "new business" that would "still remind consumers [and the] market" of

"what [FIUS had] built with INADA." D.I. 31-1, Ex. 3 at 2.

       In the email forwarding Hanada's January 2016 email to Kagano, Levin

wrote that the Agreement of Intellectual Property Rights "present[ed] some issues

because we have in fact registered" three marks, including the DREAMWAVE

mark. D.I. 31-1, Ex. 3 at 2. Levin stated that his "simple preference is to not sign

this, but my guess is that this is not a possible position for us to take." Id. Levin

noted further that "it is so so strange to me that [Family lnada] ask[s] for this now.

It's only 6-10 years too late:-) Just kind of funny actually what seems to suddenly

matter to Family." Id.

       In his reply email to Levin, Kagano explained that a recent trademark

dispute with Family Inada' s distributor in China was the reason why Family Inada

had "start[ed] claiming [sic] for this [agreement] now." Id. at 1. 1 Kagano told


1 At the hearing, Hanada testified using an interpreter. He was asked: "Is it your
testimony here today that the Family Inada response to learning about the FIUS
federal registration was to propose the intellectual property rights agreement[?]"
Tr. at 81. He responded: "Yes, but I would also add that I myself thought given
the very strong relationship that we had the[n] with FIUS and the trust that existed

                                           5
Levin that "it is difficult not to sign" the agreement but that he "totally

underst[oo]d" Levin's hesitancy to sign. Id. at 1-2. He continued:

              But either way, I am not sure if I can believe in the idea
              of using the names which had been used for INADA
              products if we are creating new business and try[ing] to
              make it major .... this will definitely create bloody, ugly
              war, no matter if you/we have a legal winning chance at
              legal battle. While we/you maintain INADA business, I
              think we need to build something different which can be
              utilized for new business(KT?) [sic], it is really
              unfortunate that we can't use the names which you have
              invested money, time, energy, brane [sic], everything ....

              Can't we come up with some different names
              newsly [sic], which still remind consumers/market to
              imagine what you have built with INADA? Similar
              sound? Similar logo, ... etc?

D.I. 31-1, Ex. 3 at 2 (ellipsis in original). 2




between us with FIUS, that the matter was not perceived as one that required
urgency." Tr. at 82. In light of the series of questions, objections, and arguments
by counsel that immediately preceded this question, I had substantial doubts at the
time of this testimony that Hanada understood the question to which he responded.
In any event, Kagano' s explanation in his email to Levin that Family Inada' s
dispute with its China distributor was the reason Fam.Hy Inada sent the intellectual
property agreement to its distributors makes sense and Kagano would have had no
reason to offer this explanation were it not true. See D.I. 31-1, Ex. 3. Kagano's
explanation is also consistent with other portions of Hanada' s testimony and with
Hanada's sworn declaration that the agreement was sent to all distributors, not just
FIUS. D.I. 44, ,r 5.
2Levin testified at the hearing that "KT" stands for Kon Tai, the company that
manufactures the chairs FIUS currently sells under the DREAMWA VE mark. Tr.
164-165.
                                              6
      Levin and Kagano did not come up with a different name, but they did

launch their new business, which they called "Project X." D.I. 31-1, Ex. 5; tr. at

164-65. The scheme was simple. First, PIUS would not execute the intellectual

property agreement or otherwise acknowledge Family lnada's ownership of the

DREAMWAVE mark. Then, FIUS would slowly unwind its business with Family

Inada, find a different manufacturer (i.e., KT) to build a chair similar to the

DREAMWA VE, and then launch that new chair under the DREAMWA VE mark.

D.I. 31-1, Ex. 5.

      Once it became clear that PIUS would not sign the intellectual property

agreement and not knowing that Kagano was being paid by PIUS, Family Inada

employed Kagano to interpret and facilitate communications with Levin to resolve

the parties' dispute over the ownership of the mark. Tr. 86-87.

      Levin and Kagano intentionally slow-walked the negotiations with Family

Inada as they worked to develop and launch their competing massage chair. They

led Family Inada to believe that Levin was constrained by "corporate governance

and banking issues" from assigning the registered DREAMWAVE mark to Family

lnada. See D.I. 45, ,r,r6-7 and Ex. 21; D.I. 31-1, Ex. 4. And they stalled the

parties' negotiations to resolve their ownership dispute. As Kagano put it in an

email to Mr. Levin:

             When you write a letter [to Inada], I think you could imply
             that you need upto [sic] 1 year or so to completely fade out

                                           7
            [DREAMWAVE] and unify [sic] to INADA to avoid
            market confusion/drastic dropping [sic] the sales etc., even
            though you want to meet his request as soon as possible.
            Let's drag as much as we can ... we may be able to
            threaten him not to be too [sic] hurry us by telling him
            quick change will create unrecoverable sales drop, and
            brand hurting [sic]. Please show me your draft tomorrow
            and let's complete it by Monday ...

D.I. 31-1, Ex. 5 (ellipsis in original). Part of"drag[ging] as much as we can"

meant lying to Family Inada about FIUS's plans for the DREAMWA VE mark.

D.I. 31-1, Ex. 5. Kagano recommended that Levin write to Family Inada agreeing

to not use the DREAMWAVE mark while simultaneously working with Levin to

start Project X "using" DREAMWAVE. D.I. 31-1, Ex. 5. The logic was that such

an agreement would not bind FIUS, but it would mollify Family Inada until FIUS

could bring Project X to market.

      Eventually the negotiations stalled completely, and FIUS and Family Inada

ended their working relationship in 2018. Tr. at 83.

      In January 2019, Project X had what Levin called its "big coming out party"

at the Consumer Electronics Show (CES). Tr. at 104. FIUS presented at its CES

booth its new chairs from China. Both the booth and the chairs were labeled with

the DREAMWAVE mark. Tr. at 46. Family Inada also attended the CES and it

was there it first learned that FIUS was using the DREAMWA VE mark on chairs

not manufactured by Family Inada. Tr. at 47. FIUS currently sells these non-

Family-Inada chairs as "new DREAMWA VEs." Tr. at 48. It also sells the Family

                                         8
Inada chairs it has in stock under the name "CLASSIC DREAMWA VE." Tr. at

48.

      In May 2019, Family Inada filed this law suit. Family Inada seeks in its

complaint injunctive and monetary relief under the Lanham Act, 15 U.S.C. 1125,

the Delaware Deceptive Trade Practices Act, Del. Code Ann. tit. 6, § 2532, and

Delaware common law trademark infringement and unfair competition. Family

Inada also seeks cancellation ofFIUS's trademarks under 15 U.S.C. §§ 1064,

1092, 1119, and 1120, and declaratory relief under 28 U.S.C. § 2201 et seq.

II.   LEGAL STANDARD
      A preliminary injunction is "an extraordinary remedy" that "should be

granted only in limited circumstances." Am. Tel. & Tel. Co. v. Winback &

Conserve Program, Inc., 42 F.3d 1421, 1426-27 (3d Cir. 1994) (internal quotation

marks omitted). To obtain a preliminary injunction, a plaintiff "must establish that

he is likely to succeed on the merits" and he will "suffer irreparable harm in the

absence of preliminary relief." Winter v. Nat. Res. Def Council, Inc., 555 U.S. 7,

20 (2008). The Third Circuit has equated "likely to succeed on the merits" with "a

reasonable probability of eventual success in the litigation." Reilly v. City of

Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017), as amended (June 26, 2017)

(quoting Del. River Port Auth. v. Transamerican Trailer Transp., Inc., 501 F .2d

917, 919-20 (3d Cir. 1974 ). A "reasonable probability" is "significantly better


                                          9
than negligible but not necessarily more likely than not." Id. at 179. Irreparable

harm must be established by a preponderance of the evidence. Id.

       If a Plaintiff can meet its burdens on the first two factors, then the Court

should consider two more factors: whether "the balance of equities tips in

[Plaintiff's] favor" and whether "an injunction is in the public interest." Winter,

555 U.S. at 20. At that point, the court should balance all four factors to determine

if taken together they "favor ... granting the requested preliminary relief." Reilly,

858 F.3d at 179.


III.   DISCUSSION

A.     Family Inada Has a Reasonable Probability of Eventual Success in the
       Litigation.

       For Family Inada to succeed on the merits, it must establish that it is the

rightful owner of the DREAMWAVE mark. Under Third Circuit law, when a

manufacturer and its exclusive distributor each claim ownership of a trademark,

courts apply the Covertech test. See Covertech Fabricating, Inc. v. TVM Building

Prods., Inc., 855 F.3d 163 (3d Cir. 2017). Courts presume in such cases that the

manufacturer owns the trademark unless the distributor can rebut that presumption

using a six-factor balancing test. Id. at 171. The Covertech factors are:

             (1) which party invented or created the mark;

             (2) which party first affixed the mark to goods sold;



                                           10
             (3) which party's name appeared on packaging and
             promotional materials in conjunction with the mark;

             (4) which party exercised control over the nature and
             quality of goods on which the mark appeared;

             ( 5) to which party did customers look as standing behind
             the goods, e.g., which party received complaints for
             defects and made appropriate replacement or refund; and

             ( 6) which party paid for advertising and promotion of the
             trademarked product.

Id. There is a "thumb on the ownership scale in favor of the manufacturer" but a

court should still perform "a thorough, individualized analysis of each case." Id.

That analysis should "consider the various indicia of ownership designed to elicit

the roles and responsibilities of the parties and the expectations of consumers in

order to gauge whether, in a given case, the distributor and not the manufacturer

operated as the rightful owner of the contested mark." Id.

      In its brief filed in opposition to Family Inada's preliminary injunction

motion, FIUS argued that Covertech did not apply to this case and that FIUS was

the presumptive owner of the DREAMWA VE mark because FIUS had

successfully petitioned the USPTO to register the mark in its name. D.I. 30 at 6.

In FIUS 's words: Covertech "only applies to resolving ownership of an

'unregistered' mark, which is not the case here." D.I. 30 at 6. In fact, the

contested mark in Covertech, like the DREAMWA VE mark in this case, had been

registered by the distributor. 853 F.3d at 169. At the preliminary injunction


                                         11
hearing, FIUS agreed that Covertech governs the parties' ownership dispute. Tr. at

28. Accordingly, I examine the six Covertech factors in turn and then consider

them in their totality.

1.       Creator of the Mark

         The parties agree that Levin created the DREAMWA VE mark. Tr. at 54-

56. Thus, the first factor weighs in FIUS's favor.

2.       First to Affix the Mark

         The parties agree that Family Inada first affixed the DREAMWA VE mark to

a massage chair. Tr. at 56. Thus, the second factor weighs in Family Inada's

favor.

3.       Name on Packaging and Promotional Materials

         The parties agree that Family Inada's name appeared in conjunction with the

DREAMWAVE mark on packaging and promotional materials. Tr. at 56-57. The

shipping box for the DREAMWAVE chair had Family Inada's name on it. Tr. at

56. The chair's user manual had Family Inada's name on it. D.I. 51. FIUS used

Family Inada's name throughout its website and sales materials, and routinely

presented itself as simply "Inada" in an effort to tie itself to the larger Family Inada

name and reputation. Tr. at 57., 127-128. Thus, the third factor weighs in Family

Inada's favor.




                                          12
4.     Control Over the Nature and Quality of the Marked Goods

       The parties agree that Family Inada exercised control over the nature and

quality of the DREAMWAVE massage chairs it manufactured. Tr. at 56. FIUS

had no role in the manufacturing process and no responsibility for design or quality

control. Insofar as FIUS had any input, it was in the form of suggestions Family

Inada was free to ignore. Tr. at 58. Thus, the fourth factor weighs in Family

lnada' s favor.

5.     The Party Viewed as Standing Behind the DREAMWAVE

       Although FIUS performed the warranty service for the DREAMWAVE

chairs, it marketed the warranty as a manufacturer's warranty and presented itself

as Inada when it interacted with customers. Tr. at 143-44. In written materials

and on its website, for example, FIUS put the Inada name next to the phone

number customers were given to call for technical assistance and warranty work.

D.I. 51. When customers called that number, the service representative would pick

up and say something to the effect of "[t]hank you for calling Inada." Tr. at 140.

Although Levin is likely correct that customers did not believe that their chairs

would be serviced in Japan, the only reasonable inference customers would draw

from FIUS's use of the Inada name and marks was that Family Inada serviced and

stood behind the DREAMWA VE chairs. Tr. at 145-46. Thus, Family Inada has




                                         13
shown that customers looked to it as standing behind the product and the fifth

factor weighs in its favor.

6.       The Party Responsible for Advertising and Promotion

         The parties agree that FIUS paid for and oversaw the advertising and

promotion ofthe DREAMWAVE chair in the United States. Tr. at 58. FIUS's

role as distributor was to promote and sell the product, and it alone did that work in

the United States. Tr. at 122; Tr. at 94. Thus, the sixth factor weighs in FIUS's

favor.

7.       The Totality of the Covertech Factors Favors Family Inada

         Having reviewed all six factors, I conclude that it is likely that Family Inada

would succeed at trial in establishing its ownership of the DREAMWA VE mark.

Four of the six factors favor Family Inada. "While a mere counting of the factors

is not dispositive," Covertech, 855 F.3d at 174, the number and relative weight of

the factors strongly favor Family Inada. "The function of a trademark is to identify

the origin or ownership of the article; the essence of the wrong is the passing off of

the goods of one manufacturer or vendor as those of another." Dresser Indus., Inc.

v. Heraeus Engelhard Vacuum, Inc., 395 F.2d 457,461 (3d Cir. 1968) (citing

Delaware & Hudson Canal Co. v. Clark, 80 U.S. (13 Wall.) 311, 322 (1871)).

Family Inada made the original DREAMWAVE chair, and FIUS intentionally-

and successfully-marketed the chair as a Family Inada product. Although FIUS



                                            14
created the mark, that is less important than what the mark did for the past

decade-namely, signify that chairs marked DREAMWAVE were manufactured,

guaranteed, and serviced by Family Inada. In short, I find that in light of the

presumption of ownership Family Inada enjoys and the four Covertech factors that

weigh heavily in its favor, Family Inada has a reasonable probability of proving at

a trial it owns the DREAMWAVE mark. It has therefore met its burden to show a

likelihood of success on the merits.

B.    Family Inada Can Show Irreparable Harm

      A party moving for a preliminary injunction in a trademark case "is not

entitled to a presumption of irreparable harm[.]" Perring Pharm., Inc. v. Watson

Pharm., Inc., 765 F.3d 205,217 (3d Cir. 2014). Instead the movant "is required to

demonstrate that she is likely to suffer irreparable harm if an injunction is not

granted." Id. A "critical aspect" of fact finding in this context is "drawing

reasonable inferences from facts in the record." Groupe SEB USA, Inc. v. Euro-

Pro Operating LLC, 774 F.3d 192,205 (3d Cir. 2014). Bases for irreparable harm

in Lanham Act cases include "loss of control of reputation, loss of trade, and loss

of goodwill." S & R Corp. v. Jiffy Lube Int'l, Inc., 968 F.2d 371,378 (3d Cir.

1992). The Court may only grant a preliminary injunction when a movant has

made "a clear showing of a likelihood of irreparable harm." Groupe, 774 F.3d at




                                          15
204. The movant must make this showing by a preponderance of the evidence.

See Reilly, 858 F.3d at 179.

      Based on the evidence adduced at the preliminary injunction hearing, I find

that Family Inada has made a clear showing that, absent an injunction, it will suffer

irreparable harm in the form of lost reputation and good will. The record makes

clear-indeed, it is essentially undisputed-that Family Inada's DREAMWA VE

chair is an iconic brand tied to a premium massage chair known to be of high

quality and, most importantly, known to be made and serviced by Family Inada. It

is similarly clear that FIUS is openly trading on Family Inada's reputation and

goodwill associated with the DREAMWA VE mark to promote sales of the new

DREAMWA VE chair. For example, Ian Hays, FH)S's Vice President of Sales,

stated in a recent marketing video made with a prominent massage chair dealer that

FIUS, in developing the new DREAMWA VE chair, "sought to add to the

DREAMWA VE story" that traces its roots to the original DREAMWA VE chair,

which FIUS now labels the "DREAMWAVE Classic." D.I. 20-1 at 185. In Hays'

words:

             the DreamWave Classic ... has been in the market for 10
             years and really we believe [it] is an iconic massage chair
             in the premium massage chair category, something
             certainly that is recognized. So for those loyal followers
             or those people that have owned DreamWave in the past,
             this is something that has been long awaited, the release of
             a new DreamWave.


                                         16
DJ. 20-1 at 185. At a later point in the video, Hays and the dealer engaged in the

following discussion:

                   Dealer: And the warranty on this chair is going to
            be similar to all the other DreamWave products or the
            other products you sell?
                   Hayes: Yeah, I really appreciate the plug on our
            service and we believe that when you purchase a luxury
            product you deserve to experience luxury after the sale,
            service and I know your company pays a great deal of
            attention to that as well, and yes we have not sacrificed on
            that with the new DreamWave it continues to be the three-
            year all parts, all labor, in-service home warranty that our
            customers have enjoyed for, since forever.
                   Dealer: Since you started.
                   Hayes: Yeah, since we started.
                   Dealer: Well Inada' s fantastic that way. You have
            great customer support ...

DJ. 20-1 at 189. This exchange makes clear that FIUS knows that customers

equate Family Inada with the high quality and service associated with the

DREAMWAVE mark. Hays began the video by promoting FIUS' s new chair as a

continuation of Family Inada's DREAMWAVE story and he did nothing to

disabuse the dealer of the notion that FIUS and Inada are one and the same. In this

way, he implemented the strategy Levin and Kagano discussed when they were

developing Project X-that is, to "remind consumers/market to imagine what you

have built with INADA[.]" DJ. 31-1, Ex. 3 at 2.

      When FIUS was Family Inada's distributor in the United States, it presented

itself to the market as part of Family Inada by using the Inada name and


                                        17
DREAMWAVE mark. Although no longer connected to Family Inada, FIUS is

still using the DREAMWAVE name to try and capitalize on Family Inada's

reputation and good will. Accordingly, Family Inada has shown that it will be

irreparably harmed absent an injunction enjoining FIUS from using the

DREAMWEAVE mark. 3

C.    FIUS Waived Any Argument on the Equitable or Public Interest
      Considerations

      FIUS did not address the equitable and public-interest considerations of the

preliminary injunction analysis in its Answering Brief or at the preliminary

injunction hearing. See D.I. 30, Tr. at 201. "It is well established that failure to

raise an issue ... constitutes a waiver of the argument." Brenner v. Local 514,

United Bhd. of Carpenters & Joiners ofAm., 927 F.2d 1283, 1298 (3d Cir. 1991).

Even so, the Court will briefly discuss those considerations and how they favor

Family Inada.




3 Family Inada advanced two other arguments for why it will be irreparably
harmed unless the Court grants an injunction: (1) Its new United States distributor
is "reluctant" to sell Family Inada's DREAMWA VE chairs while this litigation is
ongoing, tr. 51; and (2) it has lost or will lose market share, D.I. 7 at 19. Family
Inada, however, did not adduce evidence to establish that its new distributor had
refused to sell Family Inada chairs absent an injunction. And it failed to adduce
any evidence to show that it had lost sales or market share. Accordingly, I gave no
weight to these arguments.

                                          18
      When considering the balance of equities, a court must "explore the relative

harms to applicant and respondent[.]" Trump v. Int'/ Refugee Assistance Project,

137 S. Ct. 2080, 2087 (2017). As explained above, Family Inada has shown that it

will be harmed by losing control of its reputation, the reputation of the

DREAMWA VE, and the good will those reputations fostered. In contrast, to the

extent FIUS will be injured by not being able to sell its new chair using the

DREAMWA VE mark, that injury "may be discounted by the fact that the

defendant brought that injury upon itself." Novartis Consumer Health, Inc. v.

Johnson & Johnson-Merck Consumer Pharms. Co., 290 F.3d 578, 596 (3d Cir.

2002). Thus, the equities weigh in favor of Family Inada.

      As for public interest considerations, the public has an interest in not being

"deceived or confused." Opticians Ass'n ofAm. v. lndep. Opticians ofAm., 920

F.2d 187, 197 (3d Cir. 1990). Until January 2019, chairs sold under the

DREAMWAVE mark were made by Family Inada. If FIUS is permitted to sell

chairs made by a different manufacturer under the DREAMWA VE mark, it will

almost certainly deceive or confuse customers into believing the chairs were made

by Family Inada.

      The public also has an interest in not rewarding unscrupulous business

practices. In a plot that unfolded over three years, FIUS made a play to take the

DREAMWAVE mark, convinced Family Inada's intermediary to become a double


                                          19
agent for FIUS, used that double agent to execute a scheme to bring a competing

chair to market under the DREAMWA VE mark, and all the while deceived Family

Inada-a longstanding and amicable business partner-as to the state of their

relationship and FIUS' s intentions.

       Accordingly, the public interest weighs in favor of granting the preliminary

injunction.

D.    Waiver of Bond Requirement

      Under Federal Rule of Civil Procedure 65(c ), a court may issue a

preliminary injunction "only if the movant gives security in an amount that the

court considers proper ... " Fed. R. Civ. P. 65(c). There are, however, cases in

which the bond requirement can be waived. See Temple Univ. v. White, 941 F .2d

201, 219-220 (3d Cir. 1991). In cases that raise the issue of a bond waiver, "the

court should consider the possible loss to the enjoined party together with the

hardship that a bond requirement would impose on the applicant." Id. at 219.

Defendant has not requested a bond. Tr. at 193. And the hardship FIUS faces is

minimal: Although FIUS will not be able to sell chairs using the DREAMWA VE

mark, this injunction will not prohibit it from selling chairs. Thus, the Court

determines that waiver of the bond requirement is appropriate. Cf Mullin v.

Sussex Cty., Del., 861 F.Supp. 2d 411,428 (D. Del. 2012).




                                         20
IV.   CONCLUSION

   For the above reasons, I will grant Plaintiff's motion for a preliminary

injunction.

   The Court will issue an Order consistent with this Memorandum Opinion.




                                         21
